Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-3, 5-10 and 12-15 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A gateway for assigning an access authorization for a mobile operating device to a field device, comprising: a first interface configured to wirelessly communicate with the mobile operating device; a second interface configured to communicate with an authorization assignment device; a memory device configured to store an access authorization of the mobile operating device transmitted by the authorization assignment device; and authorization assignment circuitry configured to read the access authorization of the mobile operating device from the memory device and to transmit the access authorization to the mobile operating device via the first interface, wherein the access authorization for the mobile operating device is individualized and is one or more of access authorizations selected from a group consisting of: an access authorization limited to a specified time period, an access authorization limited to a predetermined selection of field devices, an access authorization limited to specified functions of the field device, and an access authorization limited to a defined spatial area.”
 	Examiner has found prior art in the same field of endeavor in Castillo et al. (US 2016/0211985).  
 	Castillo describes a control unit for managing an HVAC system that includes an RS- BUS interface that may communicate with one or more HVAC units. 
 	However, Castillo does not describe or suggest, at least, authorization assignment circuitry configured to read the access authorization of the mobile operating device from the memory device and to transmit the access authorization to the mobile operating device via the first interface, wherein the access authorization for the mobile operating device is individualized and is one or more of access authorizations selected from a group consisting of: an access authorization limited to a specified time period, an access authorization limited to a predetermined selection of field devices, an access authorization limited to specified functions of the field device, and an access authorization limited to a defined spatial area. Claim 1 teaches a gateway for assigning an access authorization for a mobile operating device to afield device. In Castillo, the mobile device is only granted access to the control unit 102. Direct access to the devices 102, 104 and 106 is not possible. As a result, the control unit of Castillo filters the available information and 7Application No. 16/830,039Reply to Office Action of April 5, 2022makes it available in messages. Only filtered and predefined information is passed to the devices using the messages. Therefore, the control unit is the element that controls the field devices. 2. The control device itself does not distinguish access authorizations to individual devices 102, 104, 106, nor is it able to do this, since the access authorization concerns access to the control unit and not access by the mobile device to any field device. Claim 1 further teaches to transmit the access authorization to the mobile operating device via the first interface. In Castillo, the mobile device can only access the field devices if the mobile device is on the network with the control unit and the devices are also on the network at the same time. As a result, in this case, the control unit cannot grant/enable the mobile device access to the devices even though the access permission is present in the server and/or the control unit has remembered a previous access, and the mobile device cannot access the devices.
Furthermore, claims 1-3, 5-10 and 12-15 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648